Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 1 of 26




  SCHEDULE
     A
 Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 2 of 26




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 3 of 26




  SCHEDULE
      B
 Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 4 of 26




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 5 of 26




  SCHEDULE
     C
 Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 6 of 26




                                     SCHEDULE C

                                LEGAL DESCRIPTION

                                   Starr County, Texas

Tract: RGV-RGC-5073
Owners: Marcos Muniz Jr., et al.
Acres: 0.532

Being a 0.532 of one acre (23,180 square feet) parcel of land, more or less, being out of
the Juana Josefa Gutiérrez Survey, Abstract No. 84, Porción 72, ancient jurisdiction of
Camargo, Mexico, now Starr County, Texas, being out of a called 13.727 acre tract
designated as Share 16-A as described in Final Decree of Partition recorded in Volume 88,
Page 470, Deed Records of Starr County, Texas, being the same tract of land conveyed to
Librada Perez Muniz, Roman Perez, Eufracia Perez Gonzalez, Margarita Perez, Pablo
Perez, Luisa Perez, Pablo Perez, Jr., Ana Maria Perez, Pablo Perez, III, Eli Roy Perez,
Alicia Perez Moreno, Jesus A. Perez, Candelaria Perez Ruiz, Rosalinda Perez Garza, Maria
Inez Perez Lopez, Juanita Perez Guerra, Zulema Perez Torres, Adolfo Perez, Librado D.
Perez, Samuel Perez, Salvador Perez, Jose Perez, Omar Perez, Rosa Perez Chapa, Estrella
E. Perez Casas, Jaime Perez, Librado I. Perez, Juanita M. Perez Rivas, Solia R. Perez
Ramos, Ignacio Z. Perez, Jr., Benito Perez, Mary Lou Perez Saldana, Leonel Perez and
Benjamin Perez by Affidavit of Heirship recorded in Volume 789, Page 150, Official
Records of Starr County, Texas, being the same tract of land conveyed to Jesus Barrera,
Miguel Barrera, Jr., Patricia Barrera Rocha and Myra Trinidad Barrera by Affidavit of
Heirship recorded in Volume 924, Page 83, Official Records of Starr County, Texas, being
the same tract of land conveyed to Marcos Muniz, Jr., Roberto Muniz, Alberto Alaniz,
Alonzo Alaniz, Delfina Lopez, Emma Vasquez, Jose Alaniz, Jr., Rosita Martinez, Arnoldo
Alaniz, Bertha Serna, Yolanda Paderez, Andrew Alaniz, Emily Torrez, Felipa Alaniz,
Alfredo Ochoa, Jr., Ubaldo Ochoa, Raul Ochoa, Richard Ochoa, Martina Cobb, Eduardo
Ochoa, Elias Ochoa, Leroy Ochoa, Ida Jimenez, Margarita Muniz Muniz and Ninfa Muniz
Garcia by Affidavit of Heirship recorded in Volume 1082, Page

793, Official Records of Starr County, Texas, being the same tract of land conveyed to Jose
Luis Perez, Mario Perez, Benjamin Perez, Jr., Baudelio Perez, Christobal Hector Perez,
Librado Encarnacion Perez, Artemio Baldemar Perez, Roman Ruben Perez and Aida Maria
Perez by Application for Letters of Administration (Cause No. PR-96-11), being the same
tract of land conveyed to Rogelio Perez by Deed of Gift recorded in Volume 1142, Page
629, Official Records of Starr County, Texas, being the same tract of land conveyed to
Davy Trevino by General Warranty Gift Deed recorded in Volume 1169, Page 322, Official
Records of Starr County, Texas, being the same tract of land conveyed to Ernesto Barron
and Aaron Barron by Deed of Gift recorded in Volume 1182, Page 162, Official Records
of Starr County, Texas, being the same tract of land conveyed to Librado Perez by Deed of
Gift recorded in Volume 1182, Page 164, Official Records of Starr County, Texas, being
the same tract of land conveyed to Merlinda P. Hinojosa by
 Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 7 of 26




                                SCHEDULE C (continued)


Deed of Gift recorded in Volume 1182, Page 166, Official Records of Starr County, Texas,
and being the same tract of land conveyed to Ismael Casas, Jr. by Correction Deed of Gift
recorded in Volume 1231, Page 333, Official Records of Starr County, Texas, said parcel
of land being more particularly described by metes and bounds as follows;

Commencing at a found 1/2” iron rod at an easterly interior corner of the 13.727 acre tract
and a westerly exterior corner of a called 11.35 acre tract conveyed to Rafael Castro
Jimenez by General Warranty Deed recorded in Volume 1431, Page 283, Official Records
of Starr County, Texas (Share 17-A), said point having the coordinates of
N=16663610.426, E=851882.547, said point bears S 69°27'32" E, a distance of 5838.97’
from United States Army Corps of Engineers Control Point No. SS10-2019;

Thence: S 08°58'23" W (S 08°07'00" W, Record), with the east line of the 13.727 acre
tract and the west line of the 11.35 acre tract, for a distance of 26.96’ to a set 5/8” rebar
with an MDS LAND SURVEYING aluminum disk capped survey marker stamped with
the following description: “RGV-RGC-5073-1=5075-1” for the Point of Beginning and
northeast corner of Tract RGVRGC-5073, said point being in the east line of the 13.727
acre tract and the west line of the 11.35 acre tract, said point having the coordinates of
N=16663583.793, E=851878.341;

Thence: S 08°58'23" W (S 08°07'00" W, Record), continuing with the east line of the
13.727 acre tract and the west line of the 11.35 acre tract, for a distance of 203.46’ to a set
5/8” rebar with an MDS LAND SURVEYING aluminum disk capped survey marker
stamped with the following description: “RGV-RGC-5073-2=5075-4” for the southeast
corner of Tract RGV-RGC-5073, said point being in the east line of the 13.727 acre tract
and the west line of the 11.35 acre tract;

Thence: N 70°09'06" W, departing the west line of the 11.35 acre tract, over and across
the 13.727 acre tract, for a distance of 116.14’ to a set 5/8” rebar with an MDS LAND
SURVEYING aluminum disk capped survey marker stamped with the following
description: “RGV-RGC-5072- 1=5073-3” for the southwest corner of Tract RGV-RGC-
5073, said point being in the west line of the 13.727 acre tract and the east line of a called
5.0 acre tract conveyed to Christian Eli Chapa by Deed of Gift recorded in Volume 1498,
Page 268, Official Records of Starr County, Texas;

Thence: N 09°02'49" E (N 08°07'00" E, Record), with the west line of the 13.727 acre
tract and the east line of the 5.0 acre tract, for a distance of 203.45’ to a set 5/8” rebar with
an MDS LAND SURVEYING aluminum disk capped survey marker stamped with the
following description: “RGV-RGC-5072-4=5073-4” for the northwest corner of Tract
RGV-RGC-5073, said point being in the west line of the 13.727 acre tract and the east line
of the 5.0 acre tract;
 Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 8 of 26




                              SCHEDULE C (continued)

Thence: S 70°08'04" E, departing the east line of the 5.0 acre tract, over and across the
13.727 acre tract, for a distance of 115.88’ to the Point of Beginning.
Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 9 of 26




  SCHEDULE
      D
Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 10 of 26



                             SCHEDULE D

                             MAP or PLAT

                       LAND TO BE CONDEMNED
Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 11 of 26



                       SCHEDULE D (continued)
Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 12 of 26




                       SCHEDULE D (continued)
Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 13 of 26




    SCHEDULE
        E
Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 14 of 26



                                       SCHEDULE E

                                     ESTATE TAKEN

                                     Starr County, Texas

Tract: RGV-RGC-5073
Owners: Marcos Muniz Jr. et al.
Acres: 0.532


       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;

       Reserving to the owners of land identified in conveyance recorded with Official
Records of Starr County, Texas, volume 1231, page 333, reasonable access to and from
the owners’ lands lying between the Rio Grande River and the border barrier through
opening(s) or gate(s) in the border barrier between the westernmost mark labeled
“Beginning” and easternmost mark labeled “Ending” depicted on the map below;

       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation and
maintenance of the border barrier.
Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 15 of 26



                        SCHEDULE E (continued)
Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 16 of 26




    SCHEDULE
        F
Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 17 of 26




                                   SCHEDULE F

                      ESTIMATE OF JUST COMPENSATION



    The sum estimated as just compensation for the land being taken is SEVEN

THOUSAND AND SIX HUNDRED DOLLARS AND NO/100 ($7,600.00), to be

deposited herewith in the Registry of the Court for the use and benefit of the persons

entitled thereto.
Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 18 of 26




     SCHEDULE
        G
 Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 19 of 26




                                      SCHEDULE G

                                 INTERESTED PARTIES

 The following table identifies all persons who have or claim an interest in the property
 condemned and whose names are now known, indicating the nature of each person’s
 property interest(s) as indicated by references in the public records and any other
 information available to the United States. See Fed. R. Civ. P. 71.1(c).

Interested Party                             Reference
Unknown Heirs of Librado Perez               Final Decree of Partition
Unknown Address                              Recorded March 4,1936
                                             Document number 1935-4879
                                             Official Public Records of Starr County, Texas
Mr. Alberto Alaniz                           Affidavit of Heirship
                                             Recorded September 17, 1997
Roma, Texas 78584                            Document number 1997-193183
                                             Official Public Records of Starr County, Texas
Mr. Alonzo Alaniz                            Affidavit of Heirship
                                             Recorded September 17, 1997
Rio Grande City, Texas 78582                 Document number 1997-193183
                                             Official Public Records of Starr County, Texas
Mr. Andrew Alaniz                            Affidavit of Heirship
                                             Recorded September 17, 1997
Bakersfield, California 93305                Document number 1997-193183
                                             Official Public Records of Starr County, Texas
Ms. Felipa Alaniz                            Affidavit of Heirship
                                             Recorded September 17, 1997
Bakersfield, California 93305                Document number 1997-193183
                                             Official Public Records of Starr County, Texas
Mr. Jose Alaniz, Jr.                         Affidavit of Heirship
                                             Recorded September 17, 1997
Arvin, California 93203                      Document number 1997-193183
                                             Official Public Records of Starr County, Texas
Mr. Jesse (Jesus) Barrera                    Affidavit of Heirship
                                             Recorded March 13,2002
Rio Grande City, Texas 78582                 Document number 2002-221339
                                             Official Public Records of Starr County, Texas
Ms. Luisa Perez Barrera                      Affidavit of Heirship
                                             Recorded August 6, 1986
Rio Grande City, Texas 78582                 Document number 1986-134399
                                             Official Public Records of Starr County, Texas
Mr. Miguel Barrera, Jr.                      Affidavit of Heirship
                                             Recorded March 13, 2002
Pharr, Texas 78577                           Document 2002-221339
 Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 20 of 26




                                   Official Public Records of Starr County, Texas
Ms. Myra Trinidad Barrera          Affidavit of Heirship
                                   Recorded March 13, 2002
Rio Grande City, Texas 78582       Document 2002-221339
                                   Official Public Records of Starr County, Texas
Mr. Aaron Barron                   Deed of Gift
                                   Recorded February 28, 2008
Bakersfield, California 93306      Document number 2008-272570
                                   Official Public Records of Starr County, Texas
Mr. Ernesto Barron                 Deed of Gift
                                   Recorded February 28, 2008
Bakersfield, California 93306      Document number 2008-272570
                                   Official Public Records of Starr County, Texas
Ms. Estrella E. Perez Casas        Affidavit of Heirship
                                   Recorded September 17, 1997
Santa Elena, Texas 78591           Document number 1997-193183
                                   Official Public Records Starr County
Mr. Ismael Casas , III             Deed of Gift
                                   Recorded February 28, 2008
Houston, Texas 77089               Document number 2008-272573
                                   Official Public Records of Starr County, Texas
Mr. Ismael Casas, Jr.              Deed of Gift
                                   Recorded February 28, 2008
Houston, Texas 77089               Document number 2008-272573
                                   Official Public Records of Starr County, Texas
Ms. Rosa Perez Chapa               Affidavit of Heirship
                                   Recorded September 17, 1997
Edinburg, Texas 78542              Document 1997-193183
                                   Official Public Records Starr County, Texas
Ms. Martina Cobb                   Affidavit of Heirship
                                   Recorded February 17, 2006
Nederland, Texas 77627             Document 2006-253839
                                   Official Public Records Starr County Texas
Ms. Aracell P. Conway              Royalty Deed
                                   Recorded February 4, 2009
Rio Grande City, Texas 78582       Document Number 2009-280408
                                   Official Public Records Starr County Texas
Ms. Adriana P. Garza               Royalty Deed
                                   Recorded February 4, 2009
Rio Grande City, Texas 78582       Document Number 2009-280408
                                   Official Public Records Starr County Texas
Ms. Rosalinda Perez Garza          Warranty Deed
                                   Recorded April 6, 1983
Rio Grande City, Texas 78582       Document number 1986-134399
                                   Official Public Records of Starr County, Texas
 Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 21 of 26




Ms. Juanita Perez Guerra           Warranty Deed
                                   Recorded April 6, 1983
Garciasville, Texas 78547          Document number 1983-116771
                                   Official Public Records of Starr County, Texas
Ms. Merlinda P. Hinojosa           Deed of Gift
                                   Recorded February 28, 2008
Rio Grande City, Texas 78582       Document number 2008-272572
                                   Official Public Records of Starr County, Texas
Ms. Ida Jimenez                    Affidavit of Heirship
                                   Recorded February 17, 2006
Grand Prairie, Texas 75052         Document 2006-253839
                                   Official Public Records Starr County Texas
Ms. Delfina Lopez                  Affidavit of Heirship
                                   Recorded September 17, 1997
Delano, California 93215           Document number 1997-193185
                                   Official Public Records of Starr County, Texas
Ms. Maria Inez Perez Lopez         Warranty Deed
Unknown Address                    Recorded April 6, 1983
                                   Document number 1983-134399
                                   Official Public Records of Starr County, Texas
Ms. Rosita Martinez                Affidavit of Heirship
                                   Recorded September 17, 1997
Arvin, California 93203            Document number 1997-193188
                                   Official Public Records of Starr County, Texas
Ms. Alicia Perez Moreno            Affidavit of Heirship
                                   Recorded August 6, 1986
Rio Grande City, Texas 78582       Document 1986-134399
                                   Official Public Records Starr County Texas
Mr. Marcos Muniz, Jr.              Affidavit of Heirship
                                   Recorded February 17, 2006
Rio Grande City, Texas 78582       Document number 2006-253839
                                   Official Public Records of Starr County, Texas
Mr. Roberto Muniz                  Affidavit of Heirship
                                   Recorded February 17, 2006
Rio Grande City, Texas 78582       Document number 2006-253839
                                   Official Public Records of Starr County, Texas
Mr. Alfredo Ochoa, Jr.             Affidavit of Heirship
                                   Recorded February 17, 2006
Grand Prairie, Texas 75052         Document 2006-253839
                                   Official Public Records Starr County Texas
Mr. Eduardo Ochoa                  Affidavit of Heirship
                                   Recorded February 17, 2006
Granbury, Texas 76048              Document 2006-253839
                                   Official Public Records Starr County Texas
Mr. Leroy Ochoa                    Affidavit of Heirship
 Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 22 of 26




                                   Recorded February 17, 2006
Abilene, Texas 79601               Document 2006-253839
                                   Official Public Records Starr County Texas
Mr. Raul Ochoa                     Affidavit of Heirship
                                   Recorded February 17, 2006
Abilene, Texas 79605               Document 2006-253839
                                   Official Public Records Starr County Texas
Mr. Richard Ochoa                  Affidavit of Heirship
                                   Recorded February 17, 2006
Lawn, Texas 79530                  Document 2006-253839
                                   Official Public Records Starr County Texas
Mr. Ubaldo Ochoa                   Affidavit of Heirship
                                   Recorded February 17, 2006
Lockney, Texas 79241               Document 2006-253839
                                   Official Public Records Starr County Texas
Ms. Yolanda Paderez                Affidavit of Heirship
Unknown Address                    Recorded September 17, 1997
                                   Document number 1997-193191
                                   Official Public Records of Starr County, Texas
Ms. Aide P. Pena                   Affidavit of Heirship
                                   Recorded September 17, 1997
Rio Grande City, Texas 78582       Document number 1997-193183
                                   Official Public Records Starr County
Mr. Adolfo Perez                   Affidavit of Heirship
                                   Recorded August 6, 1986
Rio Grande City, Texas 78582       Document Number 1986-134399
                                   Official Public Records Starr County, Texas
Ms. Aida Marie Perez               Oil & Gas Lease
                                   Recorded May 1, 2009
Rio Grande City, Texas 78582       Document Number 2009-282420
                                   Official Public Records Starr County
Ms. Ana Maria Perez                Affidavit of Heirship
                                   Recorded September 17, 1997
McAllen, Texas 78504               Document number 1997-193183
                                   Official Public Records Starr County
Mr. Artemio Baldemar Perez         Affidavit of Heirship
                                   Recorded September 17, 1997
Rio Grande City, Texas 78582       Document number 1997-193183
                                   Official Public Records Starr County
Mr. Baudelio Perez                 Starr County Probate Cause 96-11
                                   November 6, 1996
Rio Grande City, Texas 78582       Official Public Records of Starr County, Texas
Mr. Benito Perez                   Affidavit of Heirship
                                   Recorded September 17, 1997
Rio Grande City, Texas 78582       Document number 1997-193183
 Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 23 of 26




                                   Official Public Records Starr County
Mr. Benjamin Perez , III           Affidavit of Heirship
                                   Recorded September 17, 1997
Rio Grande City, Texas 78582       Document number 1997-193183
                                   Official Public Records Starr County
Mr. Christian Abraham Perez        Affidavit of Heirship
                                   Recorded September 17, 1997
Edinburg, Texas 78541              Document number 1997-193183
                                   Official Public Records Starr County
Mr. Christobal Hector Perez        Starr County Probate Cause
                                   PR96-11
Rio Grande City, Texas 78582       November 6, 1996
                                   Official Public Records of Starr County, Texas
Mr. Eduardo F. Perez               Affidavit of Heirship
                                   Recorded September 17, 1997
Pharr, Texas 78577                 Document number 1997-193183
                                   Official Public Records Starr County
Mr. Eli Roy Perez                  Affidavit of Heirship
                                   August 6, 1986
Rio Grande City, Texas 78582       Document number 1986-134399
                                   Official Public Records Starr County
Mr. Ignacio Perez, Jr.             Affidavit of Heirship
                                   Recorded September 17, 1997
Rio Grande City, Texas 78582       Document number 1997-193183
                                   Official Public Records Starr County
Mr. Jaime Perez                    Affidavit of Heirship
                                   Recorded September 17, 1997
Corpus Christi, Texas 78414        Document number 1997-193183
                                   Official Public Records Starr County
Mr. Jose Luis Perez                Starr County Probate Court Cause No.96-11
                                   November 6, 1996
Houston, Texas 77040               Official Public Records of Starr County, Texas
Mr. Librado Perez                  Warranty Deed
                                   Recorded April 24, 2007
Rio Grande City, Texas 78582       Document number 2007-265366
                                   Deed of Gift
                                   Recorded April 24, 2007
                                   Document number 2007-265370
                                   Official Public Records of Starr County, Texas
Mr. Librado D. Perez               Warranty Deed
                                   April 6, 1983
Rio Grande City, Texas 78582       Document number 1983-116771
                                   Official Public Records of Starr County, Texas
Mr. Librado Encarnacion Perez      Starr County Probate Cause 96-11
                                   November 6,1996
 Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 24 of 26




Rio Grande City, Texas 78582       Official Public Records of Starr County, Texas
Mr. Mario Perez                    Starr County Probate Cause 96-11
                                   November 6,1996
Gainesville, Georgia 30501         Official Public Records of Starr County, Texas
Ms. Michaela Crystal Perez         Affidavit of Heirship
                                   August 6, 1986
Rio Grande City, Texas 78582       Document number 1986-134399
                                   Official Public Records Starr County
Mr. Miguel A. Perez                Affidavit of Heirship
                                   August 6, 1986
Rio Grande City, Texas 78582       Document number 1986-134399
                                   Official Public Records Starr County
Mr. Pablo Perez , III              Affidavit of Heirship
Unknown Address                    Recorded August 6, 1986
                                   Document Number 1986-134399
                                   Official Public Records Starr County Texas
Mr. Rogelio Perez                  Deed of Gift
                                   Recorded April 19, 2007
Rio Grande City, Texas 78582       Document number 2007-265235
                                   Official Public Records of Starr County, Texas
Mr. Roman Ruben Perez              Affidavit of Heirship
                                   Recorded August 6, 1986
Rio Grande City, Texas 78582       Document Number 1986-134399
                                   Official Public Records Starr County Texas
Mr. Salvador Perez                 Affidavit of Heirship
                                   Recorded August 6, 1986
Rio Grande City, Texas 78582       Document Number 1986-134399
                                   Official Public Records Starr County Texas
Mr. Samuel Perez                   Affidavit of Heirship
                                   Recorded August 6, 1986
Rio Grande City, Texas 78582       Document Number 1986-134399
                                   Official Public Records Starr County Texas
Ms. Solia P. Ramos                 Affidavit of Heirship
                                   Recorded September 17, 1997
Rio Grande City, Texas 78582       Document number 1997-193183
                                   Official Public Records Starr County
Ms. Juanita P. Rivas               Affidavit of Heirship
                                   Recorded September 17, 1997
Rio Grande City, Texas 78582       Document number 1997-193183
                                   Official Public Records of Starr County, Texas
Ms. Patricia Barrera Rocha         Affidavit of Heirship
                                   Recorded March 13, 2002
Rio Grande City, Texas 78582       Document 2002-221339
                                   Official Public Records
                                   Starr County Texas
 Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 25 of 26




Ms. Candelaria Perez Ruiz                Warranty Deed
                                         Recorded April 6, 1983
McAllen, Texas 78501                     Document number 1983-116771
                                         Official Public Records of Starr County, Texas
Ms. Zulema Perez Torres                  Affidavit of Heirship
                                         Recorded September 17, 1997
Athens, Texas 75751                      Document number 1997-193190
                                         Official Public Records of Starr County, Texas
Mr. Davy Trevino                         General Warranty Gift Deed
                                         November 7, 2007
Rio Grande City, Texas 78582             Document number 2007-270197
                                         Official Public Records of Starr County, Texas
Ms. Emma Vasquez                         Affidavit of Heirship
                                         September 17, 1997
Bakersfield, California 93306            Document number 1997-193186
                                         Official Public Records of Starr County, Texas
The Unknown Heirs of Arnolod Araniz      Affidavit of Heirship
Unknown Address                          September 17, 1997
                                         Document number 1997-193189
                                         Official Public Records of Starr County, Texas
The Unknown Heirs of Benjamin Perez, Jr. Affidavit of Heirship
Unknown Address                          Recorded September 17, 1997
                                         Document number 1997-193183
                                         Official Public Records Starr County
The Unknown Heirs of Bertha Serna        Affidavit of Heirship
Unknown Address                          Recorded  September 17, 1997
                                         Document number 1997-193190
                                         Official Public Records of Starr County, Texas
The Unknown Heirs of Elias Ochoa         Affidavit of Heirship
Unknown Address                          Recorded February 17, 2006
                                         Document Number 2006-253839
                                         Official Public Records Starr County
The Unknown Heirs of Emily Torrez        Affidavit of Heirship
Unknown Address                          Recorded September 17, 1997
                                         Document number 1997-193193
                                         Official Public Records of Starr County, Texas
The Unknown Heirs of Mary Lou Saldana Affidavit of Heirship
Unknown Address                          Recorded September 17, 1997
                                         Document number 1997-193193
                                         Official Public Records of Starr County, Texas
The Unknown Heirs of Miguel Perez        Affidavit of Heirship
Unknown Address                          Recorded September 17, 1997
                                         Document number 1997-193183
                                         Official Public Records Starr County
The Unknown Heirs of Ninfa Muniz Garcia Affidavit of Heirship
 Case 7:20-cv-00395 Document 1-1 Filed on 12/04/20 in TXSD Page 26 of 26




 Unknown Address                         Recorded September 17, 1997
                                         Document number 1997-193183
                                         Official Public Records Starr County
The Unknown Heirs of Eufracia Perez Affidavit of Heirship
Gonzalez                                 Recorded September 17, 1997
Unknown Address                          Document number 1997-193183
                                         Official Public Records Starr County
The Unknown Heirs of Jesus Angel Perez Affidavit of Heirship
Unknown Address                          Recorded September 17, 1997
                                         Document number 1997-193183
                                         Official Public Records Starr County
The Unknown Heirs of Jose Olivarez Perez Affidavit of Heirship
Unknown Address                          Recorded September 17, 1997
                                         Document number 1997-193183
                                         Official Public Records Starr County
The Unknown Heirs of Leonel Perez        Affidavit of Heirship
Unknown Address                          Recorded September 17, 1997
                                         Document number 1997-193183
                                         Official Public Records Starr County
Ameida Salinas                           Tax Authority
Starr County Tax Assessor                Acct. 20454
100 FM 3167 #300
Rio Grande City, TX 78582
